

115 HR 2902 IH: IDEA Full Funding Act
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2902IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Huffman (for himself, Mr. McKinley, Mr. Walz, Mr. Reichert, Mr. Schrader, and Mr. Katko) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend part B of the Individuals with Disabilities Education Act to provide full Federal funding of such part. 
1.Short titleThis Act may be cited as the IDEA Full Funding Act. 2.Amendment to IDEASection 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to read as follows: 
 
(i)Funding 
(1)In generalFor the purpose of carrying out this part, other than section 619, there are authorized to be appropriated— (A)$13,382,890,000 or 17.0 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2018, and there are hereby appropriated $1,487,690,000 or 1.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2018, which shall become available for obligation on July 1, 2018, and shall remain available through September 30, 2019; 
(B)$15,050,834,000 or 18.7 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2019, and there are hereby appropriated $3,155,634,000 or 3.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2019, which shall become available for obligation on July 1, 2019, and shall remain available through September 30, 2020; (C)$16,926,646,000 or 20.6 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2020, and there are hereby appropriated $5,031,446,000 or 6.1 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2020, which shall become available for obligation on July 1, 2020, and shall remain available through September 30, 2021; 
(D)$19,036,244,000 or 22.6 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2021, and there are hereby appropriated $7,141,044,000 or 8.5 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2021, which shall become available for obligation on July 1, 2021, and shall remain available through September 30, 2022; (E)$21,408,764,000 or 24.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2022, and there are hereby appropriated $9,513,564,000 or 11.1 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2022, which shall become available for obligation on July 1, 2022, and shall remain available through September 30, 2023; 
(F)$24,076,976,000 or 27.3 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2023, and there are hereby appropriated $12,181,776,000 or 13.8 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2023, which shall become available for obligation on July 1, 2023, and shall remain available through September 30, 2024; (G)$27,077,732,000 or 30.1 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2024, and there are hereby appropriated $15,182,532,000 or 16.9 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2024, which shall become available for obligation on July 1, 2024, and shall remain available through September 30, 2025; 
(H)$30,452,478,000 or 33.1 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2025, and there are hereby appropriated $18,557,278,000 or 20.2 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2025, which shall become available for obligation on July 1, 2025, and shall remain available through September 30, 2026; (I)$34,247,823,000 or 36.4 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2026, and there are hereby appropriated $22,352,623,000 or 23.8 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2026, which shall become available for obligation on July 1, 2026, and shall remain available through September 30, 2027; and 
(J)$38,516,190,000 or 40 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2027 and each subsequent fiscal year, and there are hereby appropriated $26,620,990,000 or 27.7 percent of the amount determined under paragraph (2), whichever is greater, for fiscal year 2027 and each subsequent fiscal year, which— (i)shall become available for obligation with respect to fiscal year 2027 on July 1, 2027, and shall remain available through September 30, 2028; and 
(ii)shall become available for obligation with respect to each subsequent fiscal year on July 1 of that fiscal year and shall remain available through September 30 of the succeeding fiscal year. (2)AmountWith respect to each subparagraph of paragraph (1), the amount determined under this paragraph is the product of— 
(A)the total number of children with disabilities in all States who— (i)received special education and related services during the last school year that concluded before the first day of the fiscal year for which the determination is made; and 
(ii)were aged— (I)3 through 5 (with respect to the States that were eligible for grants under section 619); and 
(II)6 through 21; and (B)the average per-pupil expenditure in public elementary schools and secondary schools in the United States.. 
3.OffsetsThe amounts appropriated in 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)), as amended by section 2 of this Act, shall be expended consistent with pay-as-you-go requirements. 